                          UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
KENDALL GARLAND,                     :
                   Plaintiff,        :
                                     :
             v.                      :           No. 2:19-cv-2996
                                     :
PROBATION OFFICER AGENT              :
DAVID KNORR, PROBATION               :
SUPERVISOR MICHAEL HERNANDEZ, :
and the CITY OF PHILADELPHIA,        :
                   Defendants.       :
____________________________________

                                            ORDER

       AND NOW, this 22nd day of June, 2020, upon consideration of Plaintiff Kendall
Garland’s “Application for Reconsideration,” see ECF No. 32, which seeks reconsideration of
the Court’s Opinion and Order dated June 5, 2020 granting the Defendants’ motions to dismiss,
see ECF Nos. 30-31, IT IS HEREBY ORDERED THAT:
       Plaintiff’s “Application for Reconsideration,” ECF No. 32, is DENIED. 1
                                                      BY THE COURT:

                                                      /s/ Joseph F. Leeson, Jr.________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge


1
         The Court’s Opinion and Order of June 5, 2020, concluded that (1) Plaintiff’s claims as
contained in the Amended Complaint were barred as against the Individual Defendants under the
doctrine of res judicata, and that (2) his claims against the City of Philadelphia failed to state a
cause of action. Plaintiff’s claims against the Individual Defendants were therefore dismissed
with prejudice, and he was permitted to re-plead a conditions of confinement claim against the
City. See generally ECF Nos. 30-31. “The legal standard for reconsideration is ‘(1) an
intervening change in the controlling law; (2) the availability of new evidence that was not
available when the court granted the [earlier] motion . . .; or (3) the need to correct a clear error
of law or fact or to prevent manifest injustice.” In re NewStarcom Holdings, Inc., 608 B.R. 614,
623 (D. Del. 2019) (quoting Hess Dental Labs. Inc. v. Dentsply Int'l, Inc., 602 F.3d 237, 251 (3d
Cir. 2010)). Here, Plaintiff’s “Application for Reconsideration” states only general and
conclusory assertions that highlight his disagreement with the conclusions reached by the Court
in its June 5 Opinion and Order. Because Plaintiff’s “Application for Reconsideration” fails to
set forth any of the circumstances warranting reconsideration under the applicable legal standard,
it is denied.
                                                   1
                                                062220
